DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  “applying a fixed gain”.  It is suggested to amend the limitation to “applying a first gain” so as to be consistent with limitation recited in 12.  Appropriate correction is required.   
For examination purpose, the limitation is being interpreted as “applying a first gain”.
Claim 13 is objected to because of the following informalities:  “applying a fixed gain”.  It is suggested to amend the limitation to “applying a first gain” so as to be consistent with limitation recited in 17.  Appropriate correction is required.   
For examination purpose, the limitation is being interpreted as “applying a first gain”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first set of series-connected amplifiers" and “the second set of series-connected amplifiers”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 2010/0057392 A1) in view of Janisch (US 10,132,649 B2).
Regarding claim 1, York discloses an encoder ([0199, 0206]) capable of receiving first channel data and second channel data (Fig. 2: CH A, CH B), comprising: 

York fails to disclose, but Janisch teaches:
a second circuit (Fig. 14: 109, 110) connected to an output terminal of the first circuit (Fig. 14: 107, 108), and comprising: an offset correction circuit configured to: apply a second DC offset correction to the first channel data and the second channel data (Fig. 14: summation between 107 and 109 & subtraction between 108 and 110); and generate: first corrected data based on the first channel data (Fig. 14: 113); and second corrected data based on the second channel data (Fig. 14: 114); and a gain correction circuit coupled to the offset correction circuit (Fig. 14: 111, 112), and configured to apply a second gain to the first corrected data and the second corrected data according to a predetermined ideal signal (col 8 lines 1-15: gain 111, 112 are calculated according to minimum and maximum of the sum and difference signals).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of York with the teachings of Janisch, since it is known in the art to include plurality of gains and offset to the sensed signals so as to increase the accuracy of the rotational position detection.
Regarding claim 2, York discloses a peak and valley detection circuit configured to compute a peak and a valley of each of the first and second channel data (Fig. 56: 1020), but it fails to teach the peak and valley detection circuit is disposed within the second circuit; however, Janisch teaches the second circuit (e.g. Fig. 14: 109, 111 & 
Regarding claim 3, York and Janisch in combination discloses the peak and valley detection circuit (York: Fig. 56: 1020; Janisch: col 8 lines 1-15: gains are calculated based on maximum and minimum signals), the offset correction circuit and the gain correction circuit are connected in series (York: Fig. 56: peak & valley detection circuit and first circuit are connected in series; Janisch: Fig. 14: first circuit and second circuit are connected in series; thus, the combination of York and Janisch discloses the claimed circuits are connected in series).  
Regarding claim 6, Janisch teaches the second circuit is further configured to:  28 ONSO2549CO1US / 10545.5217generate a first comparator signal according to the first channel data (e.g. output 109 from summation) and generate a second comparator signal according to the second channel data (e.g. output 110 from subtraction).  
Regarding claim 7, Janisch teaches the plurality of variable gain amplifiers comprises: a first set of series-connected amplifiers (e.g. Fig. 14: 103, 105, 111); a second set of series-connected amplifiers to receive the second channel data (e.g. Fig. 14: 104, 106, 112).  
Regarding claim 8, Janisch teaches the first set of series-connected amplifiers applies the first gain and first DC offset correction to the first channel data (e.g. Fig. 14: .  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 2010/0057392 A1) in view of Janisch (US 10,132,649 B2) as applied to claim 1 above, and further in view of Hiromi et al. (US 2015/0145764 A1)
Regarding claim 4, Janisch teaches the first gain is a fixed gain.
York and Janisch in combination fails to disclose, but Hiromi teaches the second gain is a dynamic gain (Fig. 1: 153 & [0058]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of York and Janisch with the teachings of Hiromi, since it is known in the art as taught by Hiromi to adjust dynamic gain to correct the dynamic variations in gain and phase offset caused by an analog portion of a detector.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 2010/0057392 A1) in view of Janisch (US 10,132,649 B2) as applied to claim 1 above, and further in view of Shi et al. (US 7,136,431 B2).
Regarding claim 5, York and Janisch in combination fails to disclose, but Shi teaches the first DC offset correction comprises a coarse correction (Fig. 7: 118, 122); and the second DC offset correction comprises a fine correction (Fig. 7: 132, 134).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of York and Janisch with the teachings of Shi, since it is known in the art as taught by Shi .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 2010/0057392 A1) in view of Shi et al. (US 7,136,431 B2) and Janisch (US 10,132,649 B2)
Regarding claim 9, York discloses a method for gain and offset correction of first channel data and second channel data (Fig. 2: CH A, CH B & Fig. 56: 1040 & [0221-0222, 0244-0254]), comprising: 
applying a first gain to the first channel data and the second channel data (Fig. 56: 1040 & [0221-0222, 0244-0254]); 
applying a first DC offset correction to the first channel data and the second channel data (Fig. 56: 1040 & [0221-0222, 0244-0254]).
York fails to disclose, but Shi teaches:
converting the first channel data (e.g. Fig. 7: output of 124) to a first digital signal (e.g. Fig. 7: output of ADC 66-I) and converting the second channel data (e.g. Fig. 7: output of 126) to a second digital signal (e.g. Fig. 7: output of ADC 66-Q); apply a second DC offset correction to the first and second digital signals (Fig. 7: 132, 134); generating corrected first and second digital signals (e.g. Fig. 7: output of 136, 138).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of York with the teachings of Shi, since it is known in the art as taught by Shi to use DC offset to amplify the incoming signals so as to improve the accuracy of the position detection.

Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of York with the teachings of Janisch, since it is known in the art to include plurality of gains and offset to the sensed signals so as to increase the accuracy of the rotational position detection.
Regarding claim 10, York discloses computing a peak and a valley of each of the first and second channel data (Fig. 56: 1020).  
Regarding claim 11, York and Shi in combination discloses the second DC offset, and York further disclose computing DC offset based on the computed peak and compute valley ([0249]).  Thus, the combination of York and Shi discloses the claimed invention.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 2010/0057392 A1) in view of Shi et al. (US 7,136,431 B2) and Janisch (US 10,132,649 B2) as applied to claim 9 above, and further in view of Hiromi et al. (US 2015/0145764 A1)
Regarding claim 12, Shi teaches the first gain is a fixed gain (Fig. 7: 118, 124, 122, 126); ONSO2549CO1US / 10545.5217the first DC offset correction is a coarse correction (Fig. 7: 118, 122); and the second DC offset correction is a fine correction (Fig. 7: 132, 134).
York, Shi and Janisch in combination fails to disclose, but Hiromi teahces the second gain is a dynamic gain (Fig. 1: 153 & [0058]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of .
Allowable Subject Matter
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KAWING CHAN/           Primary Examiner, Art Unit 2846